DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 62, 64 and 66-71 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 62 and 64, the prior art fails to teach providing an attachment module engageable with the mounting bracket; engaging the attachment module with the mounting bracket; interlocking the attachment module and the mounting bracket; defining a reference position; and adjusting an attaching position of the attachment module with respect with the reference position as claimed in independent claim 62.
Regarding claims 66-71, the prior art fails to teach a method for aligning an attachment module with a mounting bracket having an abutment structure and being mounted onto an X-ray diffraction apparatus by mounting a first attachment module having an attaching element onto the mounting bracket; abutting the attaching element to the abutment structure proximate a reference position; interlocking the first attachment module to the mounting bracket; and adjusting an attaching position of the first attachment module with respect with the reference position as claimed in independent claim 66.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884